Citation Nr: 1805310	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO. 15-00 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to February 25, 2009, for the grant of service-connection for diabetes, associated with herbicide exposure, on the basis of clear and unmistakable error (CUE) in the November 2009 rating decision.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In November 2017, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge. The transcript of this hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1 The Veteran's initial claim of service connection was received on February 25, 2009.  

2. The November 2009 rating decision that granted service connection for diabetes and assigned an effective date of February 25, 2009, was reasonably supported by evidence then of record, and the record does not demonstrate that the RO incorrectly applied the statutory or regulatory provisions extant at that time, or that the correct facts, as known at that time, were not considered. It does not contain CUE. 


CONCLUSION OF LAW

The criteria of an effective date prior to February 25, 2009, for service connection for diabetes mellitus have not been met, to include on the basis of clear and unmistakable error. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.157, 3.400 (2009); 38 C.F.R. § 3.105 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 2009 rating decision, service connection was granted for diabetes mellitus, based on the Veteran's presumed exposure to herbicides during service.  An initial 20 percent rating was assigned, effective February 25, 2009. The Veteran was provided notice of that determination, but did not appeal. 

Once a rating decision is final, it may not be revised except on the basis of clear and unmistakable error. 38 U.S.C.A. § 7105 (c); 38 C.F.R. § 3.105 (a). The Veteran contends that the February 2009 rating decision contains CUE because there was evidence of a diagnosis of diabetes mellitus prior to February 2009, and that this would provide for an earlier effective date. 

A determination that a prior determination involved CUE involves the following three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable. Fugo v. Brown, 6 Vet. App. 40 (1993). 

A valid claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated. Crippen v. Brown, 9 Vet. App. 412 (1996). Mere disagreement with how the RO evaluated the facts is inadequate to raise the claim of CUE. Luallen v. Brown, 8 Vet. App. 92, 95 (1995). A decision regarding CUE must be made on the basis of the law and evidence at the time of the decision at issue. Porter v. Brown, 5 Vet. App. 233 (1993).

Under the laws and regulations in effect at the time of the February 2009 rating decision, any communication or action, indicating intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a) (2009).

There is no set form that an informal written claim must take. All that is required is that the communication indicates intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought. Rodriguez v. West, 189 F.3d 1351 (1999).

A report of VA examination or hospitalization can be accepted as an informal claim to reopen a previously denied claim or for an increased rating. 38 C.F.R. 
§ 3.157(b)(1) (2009).

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be on the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C. § 5110(a); 38 C.F.R. §§ 3.400 (2009). Specifically with respect to service connection granted on a direct basis, governing regulation provides that the effective date will be the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from active duty; otherwise the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (b)(2)(i) (2009). Service connection based upon a legal presumption, such as that regarding herbicide exposure, is effective on the date entitlement arose, if the claim is received within one year after separation, otherwise the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (b)(2)(ii) (2009). 

Review of the claims file reveals that an original claim for service connection for diabetes was received on February 25, 2009 using VA Form 21-526, Application for Compensation And/Or Pension. The Veteran was granted entitlement to service connection for diabetes associated with herbicide exposure in a November 2009 RO rating decision and assigned an effective date of February 25, 2009. 

In correspondence received in December 2013 the Veteran contended that service-connection for his diabetes should have an effective date earlier than February 25, 2009, on the basis of CUE. The Veteran reported that he reported for an Agent Orange registry examination in January 2005, and that his participation for the registry examination should have served as an informal claim for service connection for diabetes which was not properly acknowledged by the VA and therefore constitutes a non-adjudicated claim. The Veteran also contends that VA erred in not advising the Veteran that the results of this examination disclosed a disability for which the Veteran was entitled to due to his disability and his presumed exposure to herbicides. The Veteran further claims that this error caused the Veteran to be unaware of his potential benefits and delayed his formal application for them.

At the his November 2017 Board hearing, the Veteran argued that the November 2009 rating decision granting service connection with an effective date of February 25, 2009 was the product of clear and unmistakable error. The Veteran presented the theory he proffered his December 2013 correspondence, that his participation in the Agent Orange registry examination should have served as an informal claim for benefits relating to his presumed herbicide exposure and triggered VA's duty to assist. The Veteran also testified that he was not provided with results of his registry Agent Orange examination. He testified that he later discovered the results during a review of his file at the VA, and that the name on the registry examination report was that of another Veteran who shares some identifying information as him. Due to the VA's failure to send him his Agent Orange registry examination results he did not know to follow through earlier with a formal claim for benefits. 

The Board finds that the November 2009 RO rating decision is not the product of CUE and, therefore, revision is not warranted. Although the Veteran has reported his participation with the Agent Orange registry examination served as an informal claim and that VA erred by failing to timely notify him of the Agent Orange registry examination results, review of the claims file does not reveal any unacted upon claim for service connection for a diabetes disability prior to that received on February 25, 2009. As such, the determination regarding the effective date of February 25, 2009, in the November 2009 rating decision was based upon the correct facts, as they were known at the time. 

The evidence of record at the time of the November 2009 rating decision noted that the Veteran was initially diagnosed with diabetes in December 2002. The January 2005 Agent Orange registry examination only documented that the Veteran had a diabetes diagnosis. Nowhere in the report is it indicated that the Veteran intended to file a claim for compensation with VA. There is no communication or action, indicating intent to apply for VA benefits that could be considered an informal claim prior to February 2009. There were no prior claims of service connection for diabetes mellitus that had been denied, so the report of the VA examination cannot be accepted as an informal claim to reopen. 38 C.F.R. § 3.157(b)(1) (2009).

In regards to the Veteran's contention that VA erred by not informing him he was eligible to file disability claim after the Agent Orange registry examination identified him as having diabetes, the Court of Appeals for Veterans Claims has held that arguments that VA failed in its duty to assist cannot constitute CUE. Crippen v. Brown, at 424(citing Caffrey v. Brown, 6 Vet. App. 377, 384 (1994)).

The Board has also considered that VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicide agents, pursuant to court orders in the class action case of Nehmer v. United States Department of Veterans Affairs. See 38 C.F.R. § 3.816. A Nehmer class member is defined as a Vietnam veteran who "has a covered herbicide disease," which includes diabetes. See 38 C.F.R. §§ 3.816 (b), 3.309(e). These provisions are applicable in this case in that the Veteran is Nehmer class member (as a Vietnam Veteran who has a covered herbicide disease of diabetes) and entitlement to service connection for diabetes was granted based on presumptive service connection related to herbicide agent exposure. As applicable in this case, if a Nehmer "class member" is entitled to disability compensation for a "covered herbicide disease," if the Veteran had a claim for disability compensation for a "covered herbicide disease" between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease (here May 8, 2001 for diabetes), the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose. See 38 C.F.R. § 3.816 (c)(2); 66 Fed. Reg. 23166 (May 8, 2001) (amending 38 C.F.R. § 3.309  to include diabetes). In this case, however, the Veteran did not have a claim for diabetes between May 3, 1989 and May 8, 2001. As discussed above, no communication received by VA prior to February 25, 2009, indicated intent to apply for entitlement to service connection for diabetes. As such, an earlier effective date is not warranted pursuant to the special effective date rules applicable for Nehmer class members. 

As February 25, 2009, is the date the claim was received, that date represents the earliest possible effective date for the grant of service connection. See 38 U.S.C. 5110, 38 C.F.R. § 3.400. Therefore, the regulatory provisions were correctly applied. As such, the Board finds that the November 2009 rating decision assigning an effective date of February 25, 2009, for the grant of service connection for diabetes associated with herbicide exposure was not the product of CUE.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date prior to February 25, 2009, for the grant of service-connection for diabetes, associated with herbicide exposure, on the basis CUE in the November 2009 rating decision is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


